United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 09-3216
                                ________________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *      Appeal from the United States
      v.                                  *      District Court for the
                                          *      Western District of Missouri.
Chance Wood Slisz,                        *
                                          *      [UNPUBLISHED]
             Appellant.                   *

                                ________________

                                Submitted: November 15, 2010
                                    Filed: November 29, 2010
                                ________________

Before WOLLMAN, HANSEN, and SHEPHERD, Circuit Judges.
                      ________________

PER CURIAM.

       Chance Wood Slisz appeals his conviction for violating the Sex Offender
Registration and Notification Act (SORNA), 18 U.S.C. § 2250, arguing that SORNA
is unconstitutional under a variety of theories. Slisz was previously convicted of
procuring a child for prostitution under Oklahoma law on October 26, 2007. He
received a deferred sentence and was placed on four years of probation. Slisz moved
to Missouri in October 2008, but he failed to register as a sex offender in Missouri.
Slisz was arrested and indicted on November 18, 2008, in federal court for violating
SORNA. The district court1 denied his motion to dismiss the indictment challenging
SORNA's constitutionality, and Slisz conditionally pleaded guilty, receiving a
sentence of twelve months and one day. Slisz appeals the denial of his motion to
dismiss the indictment.

       Slisz challenges SORNA's constitutionality on three grounds: 1) as an
impermissible exercise of Congress's power under the Commerce Clause, 2) as a
violation of the non-delegation doctrine, and 3) as a violation of the Tenth
Amendment. As Slisz recognizes, we have previously rejected a Commerce Clause
challenge to SORNA, see United States v. May, 535 F.3d 912, 921-22 (8th Cir. 2008)
(upholding SORNA based on the first and second prongs of United States v. Lopez,
514 U.S. 549, 558-59 (1995)), cert. denied, 129 S. Ct. 2431 (2009), and we are bound
by that holding, see United States v. Waddle, 612 F.3d 1027, 1029 (8th Cir. 2010).
Likewise, as in May, Slisz lacks standing to challenge Congress's delegation of
authority to the Attorney General to promulgate rules concerning the applicability of
SORNA "[b]ecause [he] was not a person unable to register before SORNA's
enactment." May, 535 F.3d at 921. His Oklahoma conviction occurred after the
enactment of SORNA, so any rules promulgated by the Attorney General did not
apply to Slisz. Finally, Slisz lacks standing to raise a Tenth Amendment challenge to
SORNA. See Waddle, 612 F.3d at 1031 ("[P]rivate parties acting in an individual
capacity, such as [defendant], do not have standing to assert that SORNA violates the
Tenth Amendment by commandeering state officials to administer federal law.").

      The district court's judgment is affirmed.
                       _____________________________




      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.

                                         -2-